Citation Nr: 1026150	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder due 
to head trauma, including schizophrenia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes a September 2005 entry in the Veteran's VA 
outpatient records to the effect that he is in receipt of Social 
Security Supplemental Income.  There is no indication in the 
claims file that the RO asked the Social Security Administration 
for any existing records associated with the award of those 
benefits.  Once VA is put on notice the Veteran is in receipt of 
such benefits, VA has a duty to assist the claimant by obtaining 
any related records.  Woods v. Gober, 14 Vet. App. 214, 221-22 
(2000).

The record also reveals that the appellant was admitted Bellevue 
Hospital in New York City in September 1981.  Following that term 
of care he was diagnosed undifferentiated and paranoid type 
schizophrenia.  At that time, his mother is noted to have 
reported that the appellant had become progressively more 
disoriented over the prior year and a half to two years.  
Further, during the prior year and a half the appellant was 
reportedly committed to Rikers Island.  Significantly, however, 
there does not appear to have been an attempt to secure any 
medical records which may exist concerning his commitment to 
Rikers, to include any records from the Bellevue Hospital Prison 
Ward.  Hence, further development is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social 
Security Administration the records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  If 
the RO cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the claims.  
The claimant must then be given an opportunity 
to respond.
 
2.  The RO shall contact the New York City 
Department of Correction, and request that they 
provide any medical records pertaining to the 
appellant's reported confinement at Rikers 
Island during the period from January 1980 to 
September 1981.  This request includes, but is 
not limited to, securing any records prepared 
by the Bellevue Hospital Prison Ward in New 
York, New York during that term.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The claimant 
must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development action, as well as any other 
development that may be in order, has been 
conducted and completed in full.  

4.  Then review the Veteran's claim de novo in 
light of any additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



